Citation Nr: 0423936	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder and organic brain disorder.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from January 
3, 1979 to March 30, 1979.

This matter comes before the Board of Veterans' Appeals on 
appeal from a January 2002 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO) in Togus, 
Maine, which denied the appellant's claim seeking entitlement 
to service connection for a psychiatric disorder, to include 
bipolar disorder and organic brain disorder.  The appellant 
perfected a timely appeal of this determination.

In October 2002, the appellant appeared for a videoconference 
hearing before the undersigned Veterans Law Judge.  At the 
time, the appellant was represented by F. M. Jackson, 
Attorney.  In a June 2003 letter, Mr. Jackson informed VA 
that he was withdrawing as the appellant's representative.

In November 2003 and January 2004, the Board remanded this 
matter for further development and adjudication.  This having 
been completed, this matter is again before the Board.

The Board notes that in July and September 2000 rating 
decisions, the RO denied service connection on the basis that 
the claim was not well grounded under the law then in effect.  
As the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334  (Fed. Cir. 
2003), pursuant to Section 7 of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126; codified as amended at 5102, 5103, 
5106 and 5107 (West 2002), if a claim that was denied as not 
well grounded between July 14, 1999, and November 9, 2000, is 
reconsidered de novo in light of the enactment of the VCAA, 
the claim is re-adjudicated "as if the denial or dismissal 
had not been made."  Id. at 1343-44.  Accordingly, the 
appeal of the appellant's claim stems from the January 2002 
rating decision from which the appellant perfected an appeal.


FINDINGS OF FACT

The appellant's psychiatric disorder was not manifested in 
active service or during a period of active duty for training 
and is not shown to be otherwise related to the appellant's 
service.



CONCLUSION OF LAW

A psychiatric disorder, to include bipolar disorder and 
organic brain disorder, was not incurred in or aggravated by 
active military service or active duty for training.  
38 U.S.C.A. §§ 101(16) and (24), 1131 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in April 2001 
and January 2004, provided the appellant with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the appellant was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The appellant 
was also informed that this evidence could consist of medical 
records or medical opinions.  

By way of a January 2002 rating decision, a July 2002 
Statement of the Case, and a May 2004 Supplemental Statement 
of the Case, the RO advised the appellant and his 
representative of the basic law and regulations governing 
service connection claims, and the basis for the denial of 
the appellant's claim of service connection for a psychiatric 
disorder.  These documents, as well as the RO's April 2001 
and January 2004 letters to the appellant, also specifically 
informed the appellant of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
appellant's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and Pelegrini v. Principi, No. 
01-944, slip op. at 10-11 (Vet. App., June 24, 2004) (VCAA 
notice to be given prior to initial unfavorable AOJ 
decision).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection 
for psychiatric disorder.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the appellant's service medical 
records, service personnel records, post-service medical 
evidence, and statements submitted by the appellant and his 
representative in support of his claim.  In this regard, the 
Board notes that the RO assisted the appellant in developing 
and attempting to retrieve medical and treatment records from 
physicians and medical facilities identified by the 
appellant.  Moreover, in the Board's January 2004 remand, the 
RO was requested to ask the appellant to provide the 
addresses of health care providers that he testified had 
cared for him after his discharge from service.  The RO 
requested this information from the appellant, but received 
no response.  In this case, the Board finds that the RO 
undertook reasonable development with respect to the 
appellant's claim and further development for additional 
records is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

Analysis

In this case, the appellant seeks service connection for a 
psychiatric disorder, to include bipolar disorder and organic 
brain disorder.

As a preliminary matter, the Board notes that it has reviewed 
the medical and lay evidence of record.  Because it is clear 
that the appellant suffers from a psychiatric disorder, 
including bipolar disorder, the Board will focus on the 
evidence that relates to whether his condition was incurred 
in or aggravated by his period of active duty for training.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Active, military, 
naval, or air service" constitutes active duty, any period 
of active duty for training during which the claimant was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the claimant was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a).  The Court 
has interpreted the provisions of 38 U.S.C.A. § 101(24) as 
meaning that active duty for training will not be considered 
"active military, naval or air service" unless the claimant 
has previously established service connection for a 
disability incurred in such service.   Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Without service connection, the claimant 
would not achieve veteran status for purposes of that claim.  
38 U.S.C.A. § 101(2), (24), 1110; Mercado-Martinez, 11 Vet. 
App, at 419.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for the appellant's 
psychiatric disorder.  

First, the Board notes that the appellant has not established 
service connection for any disability.  The appellant 
therefore does not qualify as a veteran within the meaning of 
applicable laws and regulations.  And since the appellant has 
not established his status as a "veteran," the one-year 
presumption under 38 C.F.R. § 3.307 and 3.309 for psychoses 
is not available to him.  See Paulson v. Brown, 7 Vet. App. 
466-469-79 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  

In addition, the service medical records do not reflect any 
complaints of or treatment for a psychiatric disorder.  And 
the record on appeal also shows no complaints of or treatment 
for a psychiatric disability within one year of the 
appellant's period of active duty for training.  The first 
indication of his condition found in the record dates from 
November 1982, more than 3 years after the appellant's period 
of active duty for training.  And there is otherwise no 
evidence in the record linking his condition with his 
service.

In this regard, the Board observes that, although the 
appellant may believe that there is an etiological 
relationship between his time of service and his psychiatric 
condition, he has provided no competent medical evidence to 
sustain this contention.  And, although as a layperson the 
appellant is competent to describe symptoms that he might 
have observed, see Charles v. Principi, 16 Vet. App. at 374, 
the appellant is not competent to render medical diagnoses or 
to establish an etiological relationship between a disability 
and his service merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The appellant is not professionally qualified to 
offer a diagnosis or suggest a possible medical etiology for 
his condition.  And, without medical evidence linking his 
condition with his period of active duty for training, there 
is no basis upon which to establish service connection.  
Service connection for psychiatric disorder must therefore be 
denied.  

In addition, the Board notes that the appellant has not been 
afforded a VA examination in order to address the etiology of 
his condition.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be 
competent, and the appellant is required to show some causal 
connection between the disability and military service.  
Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A 
disability alone is not enough.  Id.  

In this case, the record contains diagnoses of psychiatric 
disorder, but does not contain any indication that the 
appellant's condition is related to his period of active duty 
for training.  No complaints of or treatment for a 
psychiatric disorder are shown in the appellant's service 
medical records.  And the record shows no complaint of or 
treatment for a psychiatric condition until over three years 
after service.  And there is otherwise no suggestion in the 
record that the appellant's condition is associated with his 
period of active duty for training.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  In the absence 
of medical evidence demonstrating the existence of these 
conditions in service or for several years thereafter, 
referral of this case for a VA examination would in essence 
place the examining physician in the role of a fact finder, 
which is the Board's responsibility.  And any medical opinion 
which links the appellant's current condition to his period 
of active duty for training would necessarily be based solely 
on uncorroborated assertions by the appellant regarding his 
medical history.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  For the foregoing reasons, the Board 
concludes that a VA examination of the appellant is not 
necessary.


ORDER

Service connection for a psychiatric disorder, to include 
bipolar disorder and organic brain disorder, is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



